Citation Nr: 1739574	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-36 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1978 to April 1981 and from November 1987 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified a hearing in Washington, D.C. before the undersigned Veterans Law Judge in April 2017.  A transcript of these proceedings has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As mentioned above, the Veteran served in the U.S. Marine Corps as a clerk and a personnel-administrative chief, stationed at bases throughout the U.S. and abroad.  He contends that his present sleep apnea, which was diagnosed in June 2009, was incurred in active service, or, alternatively, was caused or aggravated by his service-connected PTSD.

Private records of examination and testing in 2009 confirm a diagnosis of mild obstructive sleep apnea (OSA).  In a September 2011 letter, the Veteran's private family physician briefly noted a review of unspecified medical history and records and found that several medical issues including OSA had their onset during military service.  In April 2012, the Veteran, his spouse, and a fellow Marine provided statements reported their observations of the Veteran's snoring and interrupted sleep during active service.  The Veteran provided similar testimony during an April 2017 Board hearing.  

In a September 2016 opinion, a VA physician stated that the Veteran's diagnosed sleep apnea was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The physician based this finding upon a review of the Veteran's claims file without an in-person or a telehealth examination of the Veteran.  As a rationale, the physician opined that sleep apnea was not diagnosed in the Veteran's 1999 discharge examination, and, moreover, was not diagnosed until 2009.  This approximate gap of 10 years, according to the physician, is a long period in which to "correlate" connection to active service.  This VA physician did not comment on the treatment records or opinions of the private physicians who treated the Veteran for sleep apnea.  Furthermore, he did not discuss any of the lay evidence in the file.  The VA physician's medical finding and his rationale were wholly based upon evidence in the Veteran's service treatment records and the date of a formal diagnosis. 

The Board finds that the opinions of record have not provided adequate consideration of both lay evidence and the Veteran's medical history in the evidence of record.  See Stefl v. Nicholson, 21 Vet. App. 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history, lay statements and examinations and provides sufficient detail so that the Board's evaluation of the disability will be a fully informed one.)

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to identify whether there are any outstanding private medical records.  If there are outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file.

2.  Request all records, if any, of VA outpatient treatment for the Veteran since October 2016 and associate any records received with the electronic claims file.

3.  Thereafter schedule the Veteran for a VA examination with an appropriate examiner, other the September 2016 VA physician.  The claims file, including a copy of this remand, must be made available to, and reviewed by the examiner.  Such review must be indicated in the examiner's examination report.  The examiner must consider all lay and medical evidence of record including the Veteran's Board hearing testimony and statements from his spouse and fellow Marine when rendering any opinion.

The Board accepts the Veteran's, his spouse's, and fellow Marine's lay statements concerning the dates and nature of their observations of snoring and interrupted sleep as credible.  

After completing and considering the above, the examiner should offer her/his position as to the following inquiries:

(a) The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that sleep apnea first manifested during active service and continued thereafter, or was caused by, or otherwise etiologically related to, the Veteran's active service or caused or aggravated by other non-service-connected factors?

(b)  Is it as least as likely as not (50 percent probability) that the Veteran's obstructive sleep apnea was caused or aggravated by service-connected PTSD?

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with other clinical evidence of record and the Veteran's and his wife's lay contentions.  The examiner is advised that the lay statements including those of continuity of symptomatology must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, she/he must provide an explanation for such rejection.

If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, she or he should explain the reasons for such inability, and comment on whether any further evidence or information would be useful in rendering the opinion being sought.

4.  After completing the development requested above, and any other development deemed necessary, re-adjudicate the issue on appeal.  If any benefit sought is not granted in full, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case and afford an opportunity to respond.  The claims file should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


